Citation Nr: 1544129	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-41 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected residuals of prostate cancer to include incontinence and erectile dysfunction.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel





INTRODUCTION

The Veteran had active duty service from April 1969 to June 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2012, the Board remanded the Veteran's claim for additional development.  Following such development, the Board denied the Veteran's claim in a January 2014 decision.  However, the Veteran appealed this decision to the Court of Appeals for Veteran's Claims (Court).  In a January 2015 Memorandum Decision, the Court vacated the Board's January 2014 decision and remanded the case to the Board for further action consistent with the Court's decision.

This appeal was processed using Virtual VA and the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issue of entitlement to an increased evaluation for prostate cancer has been raised by the record in a March 2010 statement, as well as at the Veteran's June 2010 DRO hearing.  Additionally, the Board notes that it has previously referred this claim to the Agency of Original Jurisdiction (AOJ) in its January 2014 decision, but the claim has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In light of the Memorandum Decision, the Board finds that remand is necessary.  In its January 2015 Memorandum Decision, the Court found that the July 2010 VA examination was inadequate in that it failed to address the theory of aggravation.  As such, a new VA examination is necessary.  In that regard, the Board notes that the Veteran's representative has requested that the new VA examiner review the Veteran's VA medical records and the statement of the Veteran's spouse prior to forming his or her opinions.  As such, the Board finds that any outstanding VA medical records should be obtained and associated with the claims file and the new VA examiner should review the Veteran's complete VA medical records prior to issuing his or her opinions.

Additionally, the Board notes that the Veteran's VA medical records show that the Veteran has reported receiving Social Security Administration (SSA) disability benefits due to his prostate cancer.  As these records may be related to his claim, the AOJ should attempt to obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based, and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the etiology of the Veteran's depression.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine as to whether it is at least as likely as not any diagnosed depression disorder is causally or etiologically related to the Veteran's military service.  Second, the examiner must provide an opinion regarding whether depression is caused or aggravated by the Veteran's service-connected disorders together, which include residuals of prostate cancer to include incontinence and erectile dysfunction.

The examiner must assess the following:  the Veteran's service treatment records; post-service medical records; VA medical records; the Veteran's lay statements; and the July 2012 statement of the Veteran's spouse.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

